DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment, filed 01/22/2021, has been entered.  Claims 1-5 and 10-20 are pending in this application.
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 01/22/2021, with respect to the height of the upper passive element [on the interposer substrate] is greater than a gap between the substrate and the interposer substrate have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1, 12, and 18 have been withdrawn. 
Allowable Subject Matter
Claims 1-5 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record teaches the semiconductor package as claimed in claim 1, but fails to teach or reasonably suggest a motivation for wherein a height of the upper passive element is greater than a gap between the substrate and the interposer substrate, in combination with the other limitations of claim 1. 
With respect to claim 12, the prior art of record teaches the semiconductor package as claimed in claim 12, but fails to teach or reasonably suggest a motivation for wherein a height of the upper passive element is greater than a gap between the substrate and the interposer substrate, in combination with the other limitations of claim 12. 
With respect to claim 18, the prior art of record teaches the semiconductor package as claimed in claim 18, but fails to teach or reasonably suggest a motivation for wherein a height of the upper passive element is greater than a gap between the substrate and the interposer substrate, in combination with the other limitations of claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898